
	
		II
		112th CONGRESS
		1st Session
		S. 1652
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Blumenthal (for
			 himself, Mr. Franken, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 9 of the United States Code to prohibit
		  mandatory arbitration clauses in contracts for mobile service.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumer Mobile Fairness Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)Consumer use of
			 mobile services has dramatically increased over the last 2 decades, with many
			 consumers relying primarily or solely on a mobile device for voice, data, and
			 Internet use.
			(2)Consumer disputes
			 of mobile services agreements often involve small amounts in
			 controversy.
			(3)Disputes
			 involving small amounts in controversy are well-suited for class litigation, as
			 class litigation allows a more efficient process than numerous similar
			 individual actions, distributes the costs of litigation across a large pool of
			 plaintiffs, and may present a stronger incentive for a defendant to cease or
			 change harmful behavior.
			(4)Many contracts
			 for mobile services contain clauses that require aggrieved consumers to waive
			 their right to litigate as an individual or class and instead submit to binding
			 arbitration of any future dispute.
			(5)Several States
			 have found, through legislation or case law, that the clauses described in
			 paragraph (4) are unconscionable or unenforceable when they bar class
			 litigation.
			(6)On April 27,
			 2011, the Supreme Court, in its decision in AT&T Mobility, LLC v.
			 Concepcion, 563 U.S. _, slip op. (2011), held that States must enforce
			 mandatory binding arbitration clauses even if they bar class litigation.
			(7)The Concepcion
			 decision restricts consumers’ ability to resolve disputes against providers of
			 mobile services.
			3.Arbitration of
			 mobile service disputes
			(a)In
			 generalTitle 9, United States Code, is amended by adding at the
			 end the following:
				
					4Arbitration of
				commercial mobile service disputes
						
							Sec. 
							401. Definitions.
							402. Validity and enforceability.
						
						401.DefinitionsIn this chapter—
							(1)the term
				commercial mobile service has the same meaning as in section 332
				of the Communications Act of 1934 (47 U.S.C. 332);
							(2)the term
				covered individual means an individual who acquires, or attempts
				to acquire, commercial mobile service for personal, family, or household
				use;
							(3)the term
				mobile broadband Internet access service means a retail service by
				wire or radio that provides the capability to transmit data and receive data
				from the Internet, including any capabilities that are incidental to and enable
				the operation of a communications service, that services end users primarily
				using mobile stations;
							(4)the term
				mobile service means commercial mobile service or mobile broadband
				Internet access service; and
							(5)the term
				pre-dispute arbitration agreement means any agreement to arbitrate
				a dispute that had not yet arisen at the time of the making of the
				agreement.
							402.Validity and
				enforceability
							(a)In
				generalNotwithstanding any other provision of law, a predispute
				arbitration agreement between a covered individual and a provider of mobile
				service shall not be valid or enforceable.
							(b)ApplicabilityAn
				issue as to whether this chapter applies to an arbitration agreement shall be
				determined under Federal law. The applicability of this chapter to an agreement
				to arbitrate shall be determined by a court, rather than an arbitrator,
				irrespective of whether the party resisting arbitration challenges the
				arbitration agreement specifically or in conjunction with other terms of the
				contract containing the
				agreement.
							.
			(b)Technical and
			 conforming amendments
				(1)In
			 generalTitle 9 of the United
			 States Code is amended—
					(A)in section 2, by
			 inserting or as otherwise provided in chapter 4 before the
			 period at the end;
					(B)in section
			 208—
						(i)in
			 the section heading, by striking Chapter 1; residual application and
			 inserting Application; and
						(ii)by adding at the
			 end the following: This chapter applies to the extent that this chapter
			 is not in conflict with chapter 4.; and
						(C)in section
			 307—
						(i)in
			 the section heading, by striking Chapter 1; residual application and
			 inserting Application; and
						(ii)by adding at the
			 end the following: This chapter applies to the extent that this chapter
			 is not in conflict with chapter 4..
						(2)Table of
			 sections
					(A)Chapter
			 2The table of sections for chapter 2 of title 9, United States
			 Code, is amended by striking the item relating to section 208 and inserting the
			 following:
						
							
								208.
				Application.
							
							.
					(B)Chapter 3The table of sections for chapter 3 of
			 title 9, United States Code, is amended by striking the item relating to
			 section 307 and inserting the following:
						
							
								307.
				Application.
							
							.
					(3)Table of
			 chaptersThe table of chapters for title 9, United States Code,
			 is amended by adding at the end the following:
					
						
							4.
				  Arbitration of mobile service
				  disputes401
						
						.
				4.Effective
			 dateThis Act, and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act and shall apply with respect to any dispute or claim that arises on or
			 after the date of enactment of this Act.
		
